 

Exhibit 10.2

 

THIS DEED OF AMENDMENT is made the 5th day of November 2020

 

BETWEEN:

 

(1)

BGC SERVICES (HOLDINGS) LLP (the “Partnership”), of Five Churchill Place, Canary
Wharf, London E14 5RD; and

 

(2)

SEAN WINDEATT (the “Individual Member”).

 

With deemed effect from 1 October 2020 the Deed made between the Individual
Member and BGC Services (Holdings) LLP dated 22 January 2014, as amended by a
deed of amendment dated 24 February 2017 (together, the “Deed”) shall be varied
and amended as follows:

 

SCHEDULE 1: INDIVIDUAL MEMBER’S TERMS AND CONDITIONS

 

1.DURATION OF MEMBERSHIP:

 

Clause 1.1 of Schedule 1 to the Deed is hereby deleted in its entirety and
replaced with the following:

 

“1.1

Membership is for a minimum initial period of up to and including 30 September
2025, unless terminated in accordance with this Deed or the provisions of the
Partnership Deed (the “Initial Period”), and commencing 1 October 2023 either
the Individual Member or the Partnership may at any time give twenty four (24)
months’  advance  notice  (the  “Notice  Period”) to the other in writing to
terminate the Individual Member’s Membership, and such termination of Membership
shall be effective upon the expiration of such Notice Period. Membership shall,
unless terminated earlier in accordance with the terms of this Deed, continue
following 30 September 2025 on the same terms and conditions set forth in this
Deed until expiration of the Notice Period (such time period between 30
September 2025 and the expiration of the Notice Period shall be referred to as
the “Renewal Period”). Any such notice given by the Individual Member or the
Partnership hereunder shall also be delivered simultaneously in writing by the
Individual Member or Partnership (as appropriate) to BGC Partners, Inc., c/o
General Counsel, 499 Park Avenue, New York, NY 10022. Such notice shall be
delivered by hand, electronic mail or overnight courier and shall be effective
at such time as it is received by both the Individual Member or the Partnership,
as the case may be, and by BGC Partners, Inc.”.

 

2.

WORKING REQUIREMENTS

 

Clause 2.3 of the Deed is hereby deleted in its entirety and replaced with the
following:

 

“2.3

In addition to the Individual Member’s role as described above, the Individual
Member shall also hold the positions of Chief Operating Officer of BGC Partners,
Inc. (“BGCP”) and Chief Executive Officer of BGC Brokers L.P.  At all times the
Individual Member agrees that he may also be engaged in any capacity that the
Chairman may reasonably require and shall not engage in any activity which

 

157786 v1

--------------------------------------------------------------------------------

 

may be or may become in the reasonable opinion of the Chairman harmful to or
contrary to the interests of the Partnership and/or its Affiliates. The
Individual Member shall report directly to the Chairman.  For the purposes of
this clause 2.3, “Chairman” shall mean the Chairman and/or Chief Executive
Officer of BGCP or his designate.”

 

3.

PROFIT ALLOCATION AND ADVANCE DRAWINGS

 

With effect from 1 January 2021, the Individual Member’s Allocated Monthly
Advance Drawings will be £50,000 and clause 3.1 of the Deed is hereby amended
accordingly.

 

All other terms and conditions of the Individual Member’s membership are
unaffected and remain as set out in the Deed and the Partnership Deed. In
particular, the Individual Member acknowledges and agrees that he will be bound
by all the obligations set out in clause 7.3 of Schedule 1 to the Deed (as
amended under the terms of a  deed of amendment dated 24 February 2017), and
clause 20 (Confidential Information) of the Partnership Deed.

 

IN WITNESS WHEREOF the parties have executed this Deed the day and year first
above written.

 

SIGNED and DELIVERED as a

 

)

DEED by BGC SERVICES

 

)

(HOLDINGS) LLP acting by:

 

):

 

 

/s/ James Lightbourne

 

 

James Lightbourne

 

 

 

Witnessed

 

/s/ Nick Bacon

Name:

 

Nick Bacon

 

 

 

Address:

 

5 Churchill Place

 

 

Canary Wharf

 

 

London E14 5RD

 

 

 

SIGNED and DELIVERED as a

 

)

DEED by SEAN WINDEATT

 

)

 

 

)

 

 

/s/ Sean Windeatt.

 

 

Sean Windeatt

 

 

 

Witnessed

 

/s/ Faye Eden

Name:

 

Miss Faye Eden

 

 

 

Address:

 

45 Queens Road

 

 

Loughton IGIO IRR

 

[Signature Page to Deed of Amendment between Sean Windeatt and BGC Services
(Holdings) LLP, dated as of 5 November 2020]

 

157786 v1